Citation Nr: 0613531	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  00-07 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for color blindness.

2.  Entitlement to service connection for bilateral knee 
problems.

3.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1988 to September 
1988, and December 1990 to August 1991.

Prior to certifying the case to the Board of Veterans Appeals 
(the Board), the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, made several attempts 
to acquire service records.  At one time, it was stated that 
some records had been sent to VA, but in retrospect, this was 
seemingly inaccurate.  Apparently no service medical records 
had been located prior to the initial certification.

At the time the case was initially received by the Board, the 
most recent communications of record from the U.S. Marine 
Corps Weapons Company, 2d Battalion, 23d Marines, 4th MarDiv 
in Port Hueneme, CA, dated in March 2002, were to the effect 
that the information sent to that facility was either in 
error or the information was no longer provided by the given 
social security number; it recommended avenues for further 
assistance in Kansas City.  At that time, it was not shown 
that those or other avenues had been pursued.

In the written presentation by the veteran's representative 
on appeal, it was argued that he should be afforded the 
requested Travel Board hearing.  And while the Board noted 
that the veteran had twice requested to testify before a 
Member of the Board at the RO, it is annotated in the file 
that he failed to report for the scheduled hearing in 
November 2002.

Under regulations then in effect, in December 2002, the Board 
endeavored to develop the evidence to include service 
records.  It specifically requested that a special effort be 
undertaken, utilizing all potential avenues of approach, to 
obtain all of the veteran's service medical and personnel 
files and clinical records, and attach these to the claims 
file.

The Board noted that the veteran's first period of service 
was in 1988, and these records might thus be filed 
separately; and that with regard to his second period of 
service, the special guidelines issued by the services with 
regard to acquiring records for Persian Gulf veterans might 
be helpful.  The Board indicated to the RO that it should 
also be determined that no records were otherwise stored at 
the RO and not presently associated with the file.

As a result of that memorandum, and from the evidence now in 
the file, the Board concluded that no further records were 
found within the RO which relate to the veteran.

And although there was received an envelope from the service 
department, there is seemingly only a blank microfiche-like 
sheet of plastic contained therein.

As noted in the September 2003 Board decision, it was not 
then shown that special development of evidence pursuant to 
rules in effect for Persian Gulf War veterans has been 
undertaken.

Finally, communications to the veteran were returned as not 
deliverable as the forwarding order had expired.  However, 
the Board noted in the September 2003 decision that the 
veteran's new address was also affixed thereon, and it was 
not shown that any further attempt was made to contact him at 
his new address.  Accordingly, he remained uninformed as to 
the status of his claim and the need for evidentiary 
development and specifically, the need for his cooperation.

In September 2003, the Board remanded the case for 
development which will be described, in pertinent part, 
below.  

To the extent possible, the RO undertook that development, 
prepared a SSOC, and the case has been returned to the Board 
for further appellate review.




FINDINGS OF FACT

1.  All identified evidence has been obtained or diligently 
sought with regard to the pending appellate issues.

2.  There are no in-service medical records, and very few 
post-service clinical records; the veteran has failed to 
appear for either a personal hearing or a VA examination.  

3.  There is no credible medical opinion which provides a 
nexus between any current problems and any thing of service 
origin. 


CONCLUSION OF LAW

1.  Color blindness was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2005).

2.  Bilateral knee problems were not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).

3.  Defective hearing was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
A great deal of concerted effort has been expended by both 
the RO and the Board to undertake development herein.  

However in that regard, even after an extensive and detailed 
remand decision by the Board and follow-up comprehensive 
correspondence from the RO, all of which served to ensure 
that the veteran was well informed as to what was required in 
the way of evidence, and the obligations upon himself and VA 
to provide it, the veteran has not provided any of the 
required information which would permit further development 
of the evidence in his case.  

The service department has again indicated that no further 
records are available.  And further information has not been 
forthcoming from the veteran so that other investigations 
might be undertaken by the RO with regard to other avenues of 
data.

The Board is satisfied that as much development of the 
evidence has taken place as can be without the assistance of 
the veteran.  Thus, there can be resolution of these issues 
at present without detriment to the due process rights of the 
veteran. 

And while the veteran's representative suggests another 
remand, there is nothing that would indicate that this would 
be any more productive than the action that has repeatedly 
taken place in the past to obtain identical data.  

In the future, should the veteran have data to reopen his 
claims, including with regard to in-service and post-service 
disability, he is free to offer it. 

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic disorder 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2005). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual background

There are no service records in the file.

Limited private treatment records show initial complaints of 
knee pain in 1994 and subsequent surgery and recurrent care 
for knee complaints, what was diagnosed as color blindness 
and decrease in hearing acuity.  Some of the knee complaints 
appeared to have occurred after playing ball.  On a least one 
occasion, the veteran recalled that he had had a knee problem 
during a walk to church while in service. 

The veteran filed his initial claim with VA in 1999.

Prior to the initial certification to the Board, as noted 
above, the RO had endeavored to obtain all available records.  
In the development memorandum by the Board, additional 
attempts were made to obtain in-service and post-service 
records; all were futile.

In September 2003, the Board remanded the case for the 
following actions: 

1.  The veteran should be contacted at his new 
address, notified of the action being undertaken to 
develop the evidence, and given every opportunity 
to participate.  Specifically the appellant has the 
right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this case, he must be fully informed that there 
now are simply no available service medical or 
other pertinent records, and in the absence 
thereof, it is incumbent upon all parties to 
endeavor to provide whatever may be otherwise 
available which might benefit his claim and the 
resolution thereof. In this regard, he should be 
asked to provide any data concurrent with his 
service which may be corroborative of his 
allegations, as well as additional post-service 
evidence which may similarly support his 
allegations.

The RO should concurrently undertake the 
development of the evidence identified (including 
that underlined) above with regard to the service 
department and special handling of certain records 
including from Persian Gulf War claimants.  The 
file should be annotated to reflect that such 
action has been undertaken and the extent to which 
it has been productive or not productive.

A specific annotation should also be made as to the 
results of a comprehensive search for other records 
within the RO.

2.  The RO must ensure that all notification and 
development action required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 
(Aug 29, 2001) (codified as amended at 38 C.F.R. § 
3.159 (2002) is completed and the implementing 
regulations are fully complied with and satisfied. 
This includes providing the veteran and his 
representative with suitable, adequate information 
so that they may pursue his claim in an informed 
manner.

3. The veteran should be scheduled for VA 
examinations by appropriate specialists to 
determine the current state of all claimed 
disabilities.  The examiners should provide 
definitive, annotated opinions as to the duration 
and probable etiology of all such claimed 
disabilities, i.e., color blindness (and whether 
this may be a result of service if not identified 
prior thereto, or whether something in service may 
have aggravated anything of pre-service origin); 
bilateral knee problems and defective hearing.

Because of the absence of critical service 
evidence, the examiners should familiarize 
themselves with the veteran's allegations in that 
regard, and their opinions should be framed within 
the concept that further medical records may or may 
not be found, and thus, assuming allegations to be 
credible, the opinions should respond to the 
probabilities of a causal relationship between 
contingencies raised by the veteran's allegations 
and current clinical findings. In this case, the 
examiners may wish to phrase their responses 
accordingly, i.e., if a given event occurred in 
service, then a certain result may have been 
anticipated, etc.

4.  The RO should readjudicate the appellant's 
claim to include all pertinent considerations.  If 
the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should 
be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period 
of time should be allowed for response.

5.  Thereafter, the case should be returned to the 
Board, if in order. The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

Since then, the RO has endeavored to obtain service records 
without success.

The veteran was repeatedly asked to provide additional data 
so that additional records could be obtained.  The 
communications were sent to his new address and were not 
returned as undeliverable, so must be presumed to have been 
delivered.  He never responded.

The veteran was scheduled for and appropriately notified of a 
VA examination; he failed to appear for same.

Analysis

In analyzing this case, the Board would reiterate that the 
Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of 

(1) a current disability; 

(2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 

(3) medical evidence of a nexus between 
the claimed in- service disease or injury 
and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 
(1999).  (emphasis added)

The Court has also admonished that where service records are 
not available, there is a firm obligation on Board to explain 
its findings and conclusions and address a heightened benefit 
of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 265 
(1991).

However, the veteran is not permitted to stand back and 
require endless and prolonged development absent assistance 
on his behalf, particularly in a case such as this where the 
evidence is not obtainable other than with his help.  

In this, the Board would stress that although the VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, op. cit.

And it should be noted that repeated attempts have been 
undertaken by both RO and Baord to acquire pertinent 
additional information without success.

In this case, there is no objective evidence relating to in-
service disabilities, although the Board recognizes that 
there certainly may well have been such as required in (2) by 
Hickson, above.  

Nonetheless, although there is some private post-service 
evidence of medical disability as required in (1) above, the 
veteran has failed to report for a VA examination, and there 
is no fulfillment of (3), and absent those pivotal 
requirements, service connection is not warranted for any 
disability.  

No doubt is raised in that regard which might be resolved in 
his favor.






ORDER

Service connection for color blindness, for bilateral knee 
problems and for defective hearing is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


